

	

		II

		109th CONGRESS

		1st Session

		S. 575

		IN THE SENATE OF THE UNITED STATES

		

			March 9, 2005

			Ms. Mikulski (for

			 herself, Mr. Lautenberg,

			 Mrs. Boxer, and Mr. Levin) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to provide a

		  refundable credit for certain education expenses.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Educational Opportunity for All Act of

			 2005.

		2.Educational

			 opportunity for all tax credit

			(a)In

			 generalSubpart C of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 is amended by redesignating section 36 as section

			 37 and by inserting after section 35 the following new section:

				

					36.Educational

				opportunity tax credit

						(a)Allowance of

				credit

							(1)In

				generalThere shall be allowed as a credit against the tax

				imposed by this subtitle for the taxable year an amount equal to the qualified

				tuition expenses paid by the taxpayer during the taxable year (for education

				furnished during any academic period beginning in such taxable year).

							(2)Per student

				limitationThe credit allowed under this section shall not exceed

				$4,000 with respect to any individual.

							(b)Election not to

				have section applyA taxpayer may elect not to have this section

				apply with respect to the qualified tuition expenses of an individual for any

				taxable year.

						(c)DefinitionsFor

				purposes of this section—

							(1)Qualified

				tuition expenses

								(A)In

				generalThe term qualified tuition expenses means

				tuition required for the enrollment or attendance of—

									(i)the

				taxpayer,

									(ii)the taxpayer's

				spouse, or

									(iii)any dependent

				of the taxpayer with respect to whom the taxpayer is allowed a deduction under

				section 151,

									at an

				eligible educational institution for courses of instruction of such individual

				at such institution.(B)Exception for

				education involving sports, etcSuch term does not include

				expenses with respect to any course or other education involving sports, games,

				or hobbies, unless such course or other education is part of the individual's

				degree program.

								(C)Exception for

				nonacademic feesSuch term does not include student activity

				fees, athletic fees, insurance expenses, or other fees or expenses unrelated to

				an individual's academic course of instruction.

								(D)Job improvement

				includedSuch term shall include tuition expenses described in

				subparagraph (A) with respect to any course of instruction at an eligible

				educational institution to acquire or improve job skills.

								(2)Eligible

				educational institutionThe term eligible educational

				institution means an institution—

								(A)which is

				described in section 481 of the Higher Education Act of 1965 (20 U.S.C. 1088),

				as in effect on the date of the enactment of the Taxpayer Relief Act of 1997,

				and

								(B)which is eligible

				to participate in a program under title IV of such Act.

								(d)Special

				rules

							(1)Identification

				requirementNo credit shall be allowed under subsection (a) to a

				taxpayer with respect to the qualified tuition expenses of an individual unless

				the taxpayer includes the name and taxpayer identification number of such

				individual on the return of tax for the taxable year.

							(2)Adjustment for

				certain scholarships, etcThe amount of qualified tuition

				expenses otherwise taken into account under subsection (a) with respect to an

				individual for an academic period shall be reduced by the sum of any amounts

				paid for the benefit of such individual which are allocable to such period

				as—

								(A)a qualified

				scholarship which is excludable from gross income under section 117,

								(B)an educational

				assistance allowance under chapter 30, 31, 32, 34, or 35 of title 38, United

				States Code, or under chapter 1606 of title 10, United States Code, and

								(C)a payment (other

				than a gift, bequest, devise, or inheritance within the meaning of section

				102(a)) for such individuals educational expenses, or attributable to

				such individuals enrollment at an eligible educational institution,

				which is excludable from gross income under any law of the United

				States.

								(3)Treatment of

				expenses paid by dependentIf a deduction under section 151 with

				respect to an individual is allowed to another taxpayer for a taxable year

				beginning in the calendar year in which such individual's taxable year

				begins—

								(A)no credit shall

				be allowed under subsection (a) to such individual for such individual's

				taxable year, and

								(B)qualified tuition

				expenses paid by such individual during such individual's taxable year shall be

				treated for purposes of this section as paid by such other taxpayer.

								(4)Treatment of

				certain prepaymentsIf qualified tuition expenses are paid by the

				taxpayer during a taxable year for an academic period which begins during the

				first 3 months following such taxable year, such academic period shall be

				treated for purposes of this section as beginning during such taxable

				year.

							(5)Denial of

				double benefitNo credit shall be allowed under this section for

				any expense for which a deduction is allowed under any other provision of this

				chapter.

							(6)Coordination

				with Hope Scholarship and Lifetime Learning CreditsThe qualified

				tuition and related expenses with respect to an individual for whom a Hope

				Scholarship Credit or the Lifetime Learning Credit under section 25A is allowed

				for the taxable year shall not be taken into account under this section.

							(7) No credit for

				married individuals filing separate returnsIf the taxpayer is a

				married individual (within the meaning of section 7703), this section shall

				apply only if the taxpayer and the taxpayer's spouse file a joint return for

				the taxable year.

							(8)Nonresident

				aliensIf the taxpayer is a nonresident alien individual for any

				portion of the taxable year, this section shall apply only if such individual

				is treated as a resident alien of the United States for purposes of this

				chapter by reason of an election under subsection (g) or (h) of section

				6013.

							(e)RegulationsThe

				Secretary may prescribe such regulations as may be necessary or appropriate to

				carry out this section, including regulations providing for a recapture of the

				credit allowed under this section in cases where there is a refund in a

				subsequent taxable year of any amount which was taken into account in

				determining the amount of such credit.

						.

			(b)Refundability

			 of creditParagraph (2) of

			 section 1324(b) of title 31, United States Code, is amended by inserting before

			 the period or enacted by the Educational Opportunity for All Act of

			 2005.

			(c)Conforming

			 amendments

				(1)Sections

			 135(d)(2)(A), 222(c)(2)(A), 529(c)(3)(B)(v)(II), and 530(d)(2)(C)(i)(II) of the

			 Internal Revenue Code of 1986 are each amended by inserting or section

			 36 after section 25A each place it appears.

				(2)Section

			 6213(g)(2)(J) of such Code is amended by inserting or section

			 36(d)(1) after expenses).

				(3)The table of

			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is

			 amended by striking the item relating to section 36 and inserting the

			 following:

					

						

							Sec. 36. Educational opportunity tax

				credit.

							Sec. 37. Overpayments of

				tax.

						

						.

				

				(d)

				Effective date

				The amendments made by this section shall apply to expenses paid

			 after December 31, 2004, for education furnished in academic periods beginning

			 after such date.

			

